Exhibit 10.1

INSTRUCTURE, INC.

6330 South 3000 East, Suite 700

Salt Lake City, Utah 84121

December 4, 2019

INSTRUCTURE, INC.

6330 South 3000 East, Suite 700

Salt Lake City, Utah 84121

Attention: Daniel Goldsmith

 

Re:

Waiver of Certain CIC Benefits

Dear Mr. Goldsmith:

Reference is made to (i) that certain Executive Agreement, dated as of June 4,
2018, by and between Daniel Goldsmith (“Executive” or “you”) and Instructure,
Inc., a Delaware corporation (the “Company” and such agreement, the “Executive
Agreement”), and (ii) the Minutes of the Compensation Committee of the Company,
dated as of April 17, 2018 (the “Minutes”). Capitalized terms used but not
otherwise defined herein shall have the respective meanings set forth in the
Minutes.

Notwithstanding anything in the Executive Agreement or the Minutes to the
contrary, by executing below, you hereby acknowledge and agree that, contingent
upon the consummation of the transactions (the “Transactions”) contemplated by
that certain Merger Agreement, dated as of the date hereof, by and among PIV
Purchaser, LLC, a Delaware limited liability company (“Parent”), PIV Merger Sub,
Inc., a Delaware corporation (“Merger Sub”), and the Company (the “Merger
Agreement”):

 

  1.

(i) All of your outstanding stock awards (whether in the form of options or
RSUs) which vest prior to or on March 1, 2020 and (ii) fifty (50%) of your
outstanding stock awards (whether in the form of options or RSUs) which vest
after March 1, 2020, shall become fully vested with respect to the shares
subject thereto, effective immediately prior to the consummation of the
Transactions;

 

  2.

The consummation of the Transactions alone and the potential related changes in
your job duties, responsibilities, title or authority solely as a result of the
Company no longer being publicly traded will not constitute Good Reason for
purposes of the Executive Agreement, including as contemplated in the Minutes.
Without limiting the foregoing, you nonetheless expressly and irrevocably waive
and release any and all claims you may have to terminate your employment for
Good Reason (as defined in the Executive Agreement or similar or related
definitions of “good reason” or “constructive dismissal” or the like in any
plan, program, agreement or other arrangement sponsored or implemented by the
Company or any of its affiliates) and to receive (i) the CIC Benefits (as
defined in the Executive Agreement), including, but not limited to, accelerated
vesting with respect to the remaining fifty percent (50%) of your unvested
outstanding stock awards that would have vested after March 1, 2020 (whether in
the form of options or RSUs) and (ii) any other payments, benefits or
entitlements under any plan, program, agreement or other arrangement sponsored
by the Company or any of its affiliates, in each case, in connection with your
resignation of employment with the Company for Good Reason based solely on the
consummation of the Transactions and the potential related changes in your job
duties, responsibilities, title or authority solely as a result of the Company
no longer being publicly traded; and



--------------------------------------------------------------------------------

  3.

The remaining fifty percent (50%) of your unvested stock awards (whether in the
form of options or RSUs) outstanding immediately prior to the consummation of
the Transactions (but for the avoidance of any doubt, excluding any stock award
that will vest on or prior to March 1, 2020 which will vest pursuant to
paragraph 1 above) will convert into unvested cash-based awards in accordance
with the Merger Agreement and will have the same terms and conditions, including
with respect to vesting, as applied to the unvested outstanding stock award for
which the cash-based award was replaced, provided that, upon termination of your
employment (i) by the Company without Cause (as defined in the Executive
Agreement), (ii) due to your resignation for Good Reason (as defined in the
Executive Agreement other than as a result of a Going Private Transaction)) or
(iii) due to your death or becoming incapacitated, and therefore being unable to
perform your material duties under the Executive Agreement after reasonable
accommodation, due to a medical condition for a period of six (6) consecutive
months or for an aggregate of nine (9) months in any twelve (12) consecutive
month period at any time following the consummation of the Transactions, any
unvested cash-based awards outstanding at the time of such termination shall
fully accelerate and be payable in a lump-sum cash payment no later than
March 15 of the year following the calendar year in which your termination
occurs, subject to your satisfaction of the terms contained in the Executive
Agreement related to payment of severance, including, but not limited to, your
timely execution and non-revocation of a release of claims in favor of the
Company. For the avoidance of doubt, this paragraph 3 (A) shall apply only to
unvested stock awards that are outstanding immediately prior to the consummation
of the Transactions, but not to any other equity-based awards which you may be
granted after such time and (B) is not intended to modify or limit the waivers,
releases and acknowledgements set forth in paragraph 2 above.

Nothing contained in this letter agreement shall be considered a waiver of any
other compensation or benefits to which you may be entitled or a waiver of any
of your rights to raise a claim of Good Reason (or similar or related
definitions of “good reason” or “constructive dismissal” or the like) in any
plan, program, agreement or other arrangement sponsored or implemented by the
Company or its affiliates to the extent arising out of an act, failure to act or
other circumstance, in each case, that first occurs after the date hereof and
that is not related to the consummation of the Transactions and the potential
changes to your job duties, responsibilities, title or authority solely as a
result of the Company no longer being publicly traded and in connection with the
consummation of the Transactions.

Each payment or benefit provided under this letter agreement is intended to be
either (1) exempt from Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and other binding guidance promulgated thereunder
(“Section 409A”), including, but not limited to, by compliance with the
short-term deferral exemption as specified in Treas. Reg.
Section 1.409A-1(b)(4), or (2) compliant with Section 409A, to the extent
subject thereto, and accordingly, the provisions of this letter agreement will
be administered, interpreted and construed, to the maximum extent permitted, to
be exempt therefrom or in compliance therewith. Each amount to be paid or
benefit to be provided to you pursuant to this letter agreement that constitutes
deferred compensation subject to Section 409A shall be construed as a separate
identified payment for purposes of Section 409A. The Company shall pay any tax,
penalty or interest imposed under Section 409A that you may incur (determined on
an after tax basis) in the event that any payment hereunder is subject to
Section 409A and determined not to be in compliance with Section 409A as a
result of the application of the terms of this letter agreement.



--------------------------------------------------------------------------------

This letter agreement is binding on and enforceable against you and the Company
notwithstanding any contrary provisions in the Merger Agreement, and in the
event of a conflict between the provisions of this letter agreement and the
Merger Agreement, the provisions of this letter agreement shall control with
respect to the parties hereto. Parent and Merger Sub are express third party
beneficiaries to this letter agreement with full rights and remedies as if they
were parties hereto. This letter agreement is made pursuant to and shall be
governed by the laws of the State of Delaware, without regard to conflict of law
principles. This letter agreement may be executed in multiple counterparts
which, taken together, shall constitute one and the same agreement. Delivery of
an executed counterpart of a signature page to this letter agreement by
electronic mail in portable document format (PDF) shall be effective as delivery
of a manually executed original counterpart to this letter agreement.

This letter agreement may not be altered, modified, amended or terminated (other
than any automatic termination as contemplated in the immediately succeeding
paragraph) except by written instrument signed by you, Parent, Merger Sub and
the Company. The failure of a party to insist upon strict adherence to any term
of this letter on any occasion shall not be considered a waiver of such party’s
rights or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this letter agreement.

In the event that the Merger Agreement is terminated in accordance with the
terms thereof and the Transactions are not consummated, this letter agreement
shall automatically terminate and be null and void ab initio, and no party
hereto shall have any obligations hereunder.

Please indicate your agreement with the foregoing by signing this letter
agreement below, and by signing below, you hereby acknowledge and agree that the
execution of this letter agreement will not constitute Good Reason pursuant to
the Executive Agreement.

* * * * * * *



--------------------------------------------------------------------------------

Sincerely,

INSTRUCTURE, INC.

By:

 

/s/ Matthew Kaminer

Name:

 

Matthew Kaminer

Its:

 

Senior Vice President and General Counsel

Acknowledged and Agreed as of December 4, 2019

 

Signature:

 

/s/ Daniel Goldsmith

 

Daniel Goldsmith, Chief Executive Officer

Signature Page to Waiver Agreement